Title: From George Washington to Alexander Hamilton, 2 February 1795
From: Washington, George
To: Hamilton, Alexander


        
          Dear Sir,
          Philadelphia Feby 2d 1795
        
        After so long an experience of your public services, I am naturally led, at this moment of your departure from office—which it has always been my wish to prevent—to review them.
        In every relation, which you have borne to me, I have found that my confidence in your talents, exertions and integrity, has been well placed. I the more freely render this testimony of my approbation, because I speak from opportunities of information wch cannot deceive me, and which furnish satisfactory proof of your title to public regard.
        My most earnest wishes for your happiness will attend you in your retirement, and you may assure yourself of the sincere esteem, regard and friendship of Dear Sir Your affectionate
        
          Go: Washington
        
      